Citation Nr: 1329876	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  11-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lung disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



REMAND

The Veteran served on active duty from March 1961 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his October 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge by videoconference.  He subsequently withdrew his hearing request.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In this case, a May 2012 VA primary care physician assistant note includes a diagnosis of chronic obstructive pulmonary disease (COPD).  Thus, there is competent evidence of a current lung disease.  Service treatment records include an August 1961 report of treatment for acute bronchitis due to streptococcus.  The Veteran experienced an elevated temperature, chills, a cough, and chest rales.  He was treated with aspirin and bed rest.  He was also treated for a chest cold in January 1962.

Furthermore, the Veteran contends that his current lung disease is related to in-service exposure to welding fumes and asbestos.  Specifically, he has reported that he performed welding, ship fitting, ship maintenance, and ventilation reconstruction in service, which required him to weld around asbestos lined pipes, weld in confined areas, pull apart ventilation, and clear asbestos throughout various ships.  He performed such tasks without the use of a respirator and without ventilation.  As a result, he reportedly has experienced upper respiratory problems ever since service.  He was a student prior to service and worked in the bar and restaurant business after service.  He also had a 10 to 16-year history of smoking 1 pack per day, but he quit in 1969 or 1970.

In sum, there is competent evidence of a current lung disease, treatment for respiratory problems in service, and potential exposure to welding fumes and asbestos in service.  Also, there is competent evidence of a continuity of symptomatology, suggesting that the current lung disease may be related to service. Thus, VA's duty to obtain an examination as to the etiology of the current lung disease is triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of the Veteran's current lung disease.  

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran's complete service personnel records may contain information relevant to his claim of service connection for a lung disease based on in-service asbestos exposure.  These records have not yet been obtained.  Hence, on remand, the National Personnel Records Center (NPRC) should be asked to provide a copy of the Veteran's personnel file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the NPRC to provide a copy of the Veteran's complete Official Military Personnel File (OMPF), including all information pertaining to his assigned duties and any potential asbestos exposure.  If efforts to obtain the Veteran's personnel records are unsuccessful through the NPRC, request such records from any other appropriate depository.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any service personnel records, schedule the Veteran for a VA examination to determine the onset of his current lung disease.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current lung disease identified (i.e. any lung disease diagnosed since May 2010), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current lung disease had its onset in service, is related to the Veteran's respiratory problems in service, is related to his reported exposure to welding fumes and/or asbestos in service, or is otherwise related to a disease or injury in service?

In formulating the above-requested opinions, the examiner must acknowledge and comment on all lung diseases diagnosed since May 2010, all instances of treatment for respiratory problems in the Veteran's service treatment records (including the August 1961 treatment for acute bronchitis and the January 1962 treatment for a chest cold), the Veteran's reports of exposure to asbestos and welding fumes in service without ventilation and without the use of a respirator, his smoking history, and his reports of a continuity of respiratory symptomatology in the years since service.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report respiratory problems in service, potential exposure to asbestos and welding fumes, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history and reports of continuity of symptoms since service should be set forth in detail.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 

4.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

